Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Claims 1-8 are currently pending with claims 4-7 being withdrawn as directed to a non-elected invention.  Claims 1-3 and 8 are under consideration.  
The 112, second paragraph rejection is maintained. 
The rejection over Tanno I as evidenced by Koishikawa or Liu is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“If the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C 112, second paragraph is appropriate.” (MPEP 2173.02, I).  
In view of Applicant’s disclosure, a noise reduction device comprises a sound absorbing member made of a porous material and a band member attached the sound absorbing member to a tire inner surface.  The band member is formed in an annular shape and extending along the tire inner surface.  With such configuration, the noise reduction device can be freely attached to and removed from a pneumatic tire (figure 2 and paragraph 23 of published application).  
However, the claim looks ambiguous because a person having ordinary skill in the art (PHOSITA) could construe a noise reduction device in the form of a rectangular piece bonded to a tire inner circumferential surface wherein the rectangular piece is a laminated structure of a sound absorbing member and a band member.  As such, removal and attachment operation of the noise reduction device could not be easily performed as indicated by Applicant’s disclosure.  The interpretation is beyond the scope of the claimed invention.  Since the configuration of the sound absorbing member could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
Applicant alleges that the 112 rejection is inconsistent with MPED 2713.02 (I) because it is based on what is not in the claim such that the claim does not describe shape of the band member.   The examiner respectfully disagrees.  
The claim looks ambiguous because a PHOSITA could construe a noise reduction device in the form of a rectangular piece bonded to a tire inner circumferential surface wherein the rectangular piece is a laminated structure of a sound absorbing member and a band member.  As such, removal and attachment operation of the noise reduction device could not be easily performed as desired by Applicant’s disclosure.  
In particular, in view of Applicant’s disclosure, a noise reduction device comprises a sound absorbing member made of a porous material and a band member attached the sound absorbing member to the tire inner surface.  The band member is formed in an annular shape and extending along the inner tire surface.  With such configuration, the noise reduction device can be freely attached to and removed from a pneumatic tire (figure 2 and paragraph 23 of published application).  
The interpretation is beyond the scope of the claimed invention.  Since the configuration of the sound absorbing member could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   


	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,823,613 to Tanno et al. (Tanno I) as evidenced by US 2015/0151584 to Koishikawa (Koishikawa) or US 2013/0134001 to Liu (Liu).  
Tanno I discloses a tire noise reduction device comprising a tire inner surface, a sound absorbing member of a porous material and a band member provided to affix the sound absorbing member to the tire inner surface (figure 3, and column 3, lines 30-35).  The band member is disposed on a radially outer side of the sound absorbing member (figure 3).  The porous material has chamfered portions on both surface sides at bond ends in a width direction of the porous material wherein Θ’ is the angle of the chamfer x with respect to the longitudinal direction of the porous material in the range from 20 to 70o (figure 9, and column 5, lines 1-5).   This is a clear indication that Θ1 with respect to the longitudinal direction of the porous material is in the range of from 110 to 160o within the claimed range. 
[AltContent: textbox (Θ1)][AltContent: rect]
    PNG
    media_image1.png
    226
    612
    media_image1.png
    Greyscale

During rotation of the tire, the porous material with chamfered edges does not suffer damage at the edge portions of the corner compared that without chamfered edges (column 4, lines 40-60).  As such, the chamfered portions on both surface sides at both ends in the longitudinal direction reduce the stress caused by friction between the porous material and the tire inner surface, thereby allowing durability of the porous material to be improved. 
When the tire is travelling at high speed, the porous member, the band member and the tire surface have a great tendency to deform due to friction between the band member and the porous member, and between the band member and the tire inner surface.    
   Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a band member having chamfered portions on both surface sides at both ends in the width direction thereof made in the porous member motivated by the desire to provide the band member having excellent resistance to chipping by reducing the stress that would produce in the material at that location during rotation of the tire.    

Liu discloses an improved drum brake assembly for reducing braking vibration and noise comprising a pair of shoes and a pair of braking linings coupled to the outer shoe surface wherein each brake lining has an upper surface and a pair of opposite facing chamfered edges (figures 1 and 2). During braking, the shoes are pushed outwardly so as to press the brake linings against the drum surface.  The kinetic friction between the shoes and braking linings slows the rotation of the drum, thereby reducing the speed of the car (paragraph 15).  The brake linings with the chamfered edges reduce braking noise and vibrations compared to those without chamfered edges (paragraph 19).  Liu provides additional evidence to show that reduction in braking vibrations is attributed to the presence of chamfered edges.  
It is unnecessary that the material having chamfered edges should be made of a foam material because chamfering can control both noise reduction and damage suppression in view of the teachings of Koishikawa and Liu.   
Regarding claim 3, as shown in figures 7 and 9, the chamfer has identical inclination angles θ1 and θ2.  Alternatively, the chamfer x can be perpendicular to the outer surface of the porous member (figures 4 and 5).  Tanno further mentions that combination of the respective features is within the 1 and θ2 can be different. 
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    304
    489
    media_image2.png
    Greyscale

[AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    429
    602
    media_image3.png
    Greyscale


1 is greater than the angle θ2 because identical and different inclination angles have been shown in the art to be recognized equivalent inclination angles for a chamfer and the selection of these known equivalents to be used as inclination angles for a chamfer will be within the level of the ordinary skill in the art. 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanno I as evidenced by Koishikawa and Liu, as applied to claim 1 above, further in view of US 2009/0320980 to Tanno (Tanno II). 
Tanno I does not explicitly disclose a locking members coupled to the band member wherein the porous material is sandwiched between the band member and locking member. 
Tanno II, however, teaches a noise absorbing device comprising a noise absorbing member formed of a porous material, a band member for attaching the noise absorbing member to an inner surface of a tire, and locking members bonded to the band member through the noise absorbing member by thermal fusion (abstract and figure 2).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add locking members bonded to the band member through the noise absorbing member by thermal fusion 

Response to Arguments
Applicant alleges that one of ordinary skill in the art would not have expected the same benefits for chamfering the band member as for chamfering the porous member based on the description set forth in column 4, lines 26-60 of Tanno.  Applicant further states that the damage is avoided by chamfering is due to collapse of void spaces in the porous member.  As the band member is not a foam material with the void spaces, there is no motivation to chamfer the band member.  
The examiner respectfully disagrees. 
The collapse of the void spaces in the porous member does not suppress the damage because the chamfered-free ends of the porous member still suffer from chipping, bending and fracturing.  The void spaces reduce the noise and vibration generated inside the tire while the chamfer plays a key role in stress reducing and thus chipping resistance at the edge portions of the corners. 
Further, as evidenced by Koishikawa, the use of chamfers in the tire tread portion that adjoins the edge, the edge adjoining the land portions, of the lug groove and sipe combination can prevent chipping of the land portion which is not made of a porous material either. 
Liu is also provided as additional evidence to establish that the chamfered edges of the brake lining are essential and/or critical to reduce braking vibrations and noise.  The braking lining is made of a high friction material including an organic 
Applicant asserts that the band member 7 as shown in figure 3 is a narrow member at a tire center in the tire width direction and does not experience any of the collapse or movement toward and away from other members.  The examiner respectfully disagrees. 
Regardless of whether the band member is disposed on a radially inner or outer side of the sound absorbing member, the edge portions of both the sound absorbing member and the band member become susceptible to bending and cracking due to friction between the band member and the porous member, and between the band member and the tire inner surface.    
Applicant argues that “damage occurs to contact portions on the edge sides of the porous member that more greatly deform, and is developed inward. The very center of the tread portion is not at the edges of the tire that more greatly deform and thus one of ordinary skill in the art would not expect damage at the band.”
 The examiner respectfully disagrees.  
Tanno I discloses that the damage begins at edge sides of the porous member and travels inwards.  Nothing in the passage indicates that the band member placed at the center of the tread portion is free of defect.  
Like the porous member, the band member has the edge sides which tend to move due to friction between the band member and the porous member, and between the band member and the tire inner surface when the tire is in motion.  It is not seen that the same mechanism could not apply to the band member such that a 
Applicant further states that Tanno I fails to disclose the chamfered portions on both of the first and second sides of the band member.  That is not true. 
As shown in figure 7, the sound absorbing member has the chamfered portions on both of the first and second sides thereof.  The examiner takes the position that it would have been obvious to one having ordinary skill to use a band member having chamfered portions on both surface sides at both ends in the width direction thereof made in the porous member motivated by the desire to provide the band member having excellent resistance to chipping by reducing the stress that would produce in the material at that location during rotation of the tire.    
As shown in figure 3, the band member is disposed on a radially outer side of the sound absorbing member meeting the requirement of the claim.  
Applicant also argues that claim 3 which recites different angles cannot be considered obvious based on figure 14 of Tanno I.  
The examiner respectfully disagrees.  
 The examiner invites Applicant’s attention to Tanno I’s figures 23 and 24 wherein the angles θ1 and θ2 can be different. 
[AltContent: rect][AltContent: rect]
    PNG
    media_image2.png
    304
    489
    media_image2.png
    Greyscale

[AltContent: rect][AltContent: rect]
    PNG
    media_image3.png
    429
    602
    media_image3.png
    Greyscale

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a band member having chamfered portions on both surface sides 1 is greater than the angle θ2 because identical and different inclination angles have been shown in the art to be recognized equivalent inclination angles for a chamfer and the selection of these known equivalents to be used as inclination angles for a chamfer will be within the level of the ordinary skill in the art. 
 
Accordingly, the rejection over Tanno I is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Hai Vo/
Primary Examiner
Art Unit 1788